UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-03495 DWS Money Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2015 ITEM 1. REPORT TO STOCKHOLDERS June 30, 2015 Semiannual Report to Shareholders NY Tax Free Money Fund Tax-Exempt New York Money Market Fund Contents 3 Portfolio Summary 4 Investment Portfolio 8 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 18 Information About Your Fund's Expenses 20 Other Information 21 Advisory Agreement Board Considerations and Fee Evaluation 25 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, visit deutschefunds.com. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the fund may have a significant adverse effect on the share prices of all classes of shares of the fund. See the prospectus for specific details regarding the fund's risk profile. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Summary (Unaudited) Investment Portfolio as of June 30, 2015 (Unaudited) NY Tax Free Money Fund Principal Amount ($) Value ($) Municipal Investments 86.1% New York Albany, NY, Industrial Development Agency, College of Saint Rose, Series A, 0.07%*, 7/1/2037, LOC: Wells Fargo Bank NA Nassau, NY, Health Care Corp. Revenue, 0.07%*, 8/1/2029, LOC: TD Bank NA New York, State Dormitory Authority Revenue, State Supported Debt, City University Consolidated, Series C, 0.07%*, 7/1/2031, LOC: Bank of America NA New York, State Dormitory Authority, State Personal Income Tax Revenue: Series E, 144A, 5.0%, 8/15/2015 Series F, 144A, 5.0%, 2/15/2016 New York, State Energy Research & Development Authority Facilities Revenue, Consolidated Edison Co., Inc., Series A-1, AMT, 0.08%*, 6/1/2036, LOC: Scotiabank New York, State Environmental Facilities Corp. Revenue, State Revolving Funds-Master Financing Program, Series A, 144A, 4.0%, 8/15/2015 New York, State Housing Finance Agency Revenue, th Street Housing, Series A, 144A, 0.08%*, 5/1/2050, LOC: Bank of China New York, State Housing Finance Agency Revenue, Housing West 29th LLC, Series A, 0.06%*, 5/1/2045, LOC: Wells Fargo Bank NA New York, State Housing Finance Agency, 100 Maiden Lane Properties LLC, Series A, 0.08%*, 5/15/2037, LIQ: Fannie Mae New York, State Housing Finance Agency, Historic Front Street, Series A, 0.06%*, 11/1/2036, LOC: Landesbank Hessen-Thuringen New York, State Power Authority: 0.07%**, Mandatory Put 9/1/2015 @ 100, 3/1/2016, LIQ: Bank of Nova Scotia 0.07%**, Mandatory Put 9/1/2015 @ 100, 3/1/2020, LIQ: Bank of Nova Scotia New York, State Thruway Authority, Second General Highway & Bridge Trust Fund, Series A, 144A, 4.0%, 4/1/2016 New York, State Urban Development Corp. Revenue, Series A3C, 0.1%*, 3/15/2033, SPA: JPMorgan Chase Bank NA New York, State Urban Development Corp. Revenue, State Personal Income Tax: Series A1, 144A, 4.0%, 12/15/2015 Series A, 144A, 5.0%, 3/15/2016 New York City, NY, Health & Hospital Corp., Health Systems: Series C, 144A, 0.06%*, 2/15/2031, LOC: TD Bank NA Series D, 144A, 0.09%*, 2/15/2026, LOC: JPMorgan Chase Bank NA New York City, NY, Housing Development Corp., Multi-Family Mortgage Revenue, 201 Pearl Street Development, Series A, 0.05%*, 10/15/2041, LIQ: Fannie Mae New York City, NY, Housing Development Corp., Multi-Family Mortgage Revenue, The Plaza Residences LP, Series A, AMT, 0.11%*, 7/1/2039, LOC: Citibank NA New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue, Series BB-1, 0.08%*, 6/15/2036, SPA: Bank of Tokyo-Mitsubishi UFJ New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured: Series A-1, 5.0%, 11/1/2015 Series A-1, ETM, 5.0%, 11/1/2015 Series I-2, 5.0%, 11/1/2015 New York City, NY, Transitional Finance Authority, Building Aid Revenue, Series S-1, 144A, 5.0%, 7/15/2016 New York, NY, General Obligation, Series H, 2.0%, 8/1/2015 Port Authority of New York & New Jersey, Series R-14077, 144A, 0.08%*, 6/1/2021, LIQ: Citibank NA Saratoga County, NY, Capital Resource Corp. Revenue, Saratoga Hospital Project, 0.07%*, 12/1/2040, LOC: HSBC Bank U.S.A. NA Total Municipal Investments (Cost $27,610,636) Preferred Shares of Closed-End Investment Companies 8.7% New York BlackRock New York Municipal Income Quality Trust, Series W-7-40, 144A, AMT, 0.15%*, 10/1/2041, LIQ: Barclays Bank PLC BlackRock New York Municipal Intermediate Duration Fund, Inc., Series W-7-296, 144A, AMT, 0.15%*, 10/1/2041, LIQ: Barclays Bank PLC Total Preferred Shares of Closed-End Investment Companies (Cost $2,800,000) % of Net Assets Value ($) Total Investment Portfolio (Cost $30,410,636)† Other Assets and Liabilities, Net Net Assets * Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and shown at their current rates as of June 30, 2015. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of June 30, 2015. † The cost for federal income tax purposes was $30,410,636. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of June 30, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (a) $
